Abatement Order filed October 22, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00727-CV
                                  ____________

AMERICAN WORKERS INSURANCE SERVICES, INC., ASSOCIATION
         HEALTH CARE MANAGEMENT, INC., Appellants

                                        V.

                    INSURETY CAPITAL, LLC, Appellee


                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-53545

                           ABATEMENT ORDER

      Notice was filed on October 15, 2019 that appellant is in bankruptcy. Tex. R.
App. P. 8.1. According to the notice, on October 14, 2019, appellants American
Workers Insurance Services, Inc. and Association Health Care Management, Inc.
petitioned for voluntary bankruptcy protection in the United States Bankruptcy
Court for the Northern District of Texas under case number 19-44208-mxm11. A
bankruptcy suspends the appeal from the date when the bankruptcy petition is filed
until the appellate court reinstates the appeal in accordance with federal law. Tex. R.
App. P. 8.2. Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or terminated
the stay, a certified copy of the order must be attached to the motion. Id. A party
filing a motion to reinstate shall specify what further action, if any, is required from
this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.